     Case 2:05-cr-00243-WBS-CKD Document 274 Filed 02/02/21 Page 1 of 1

     JOHN BALAZS, Bar No. 157287
 1
     Attorney at Law
 2   916 2nd Street, Suite F
     Sacramento, CA 95814
 3
     Telephone: (916) 447-9299
 4   Fax: (916) 557-1118
     john@balazslaw.com
 5

 6   Attorney for Defendant
     MICHAEL WAYNE BLANCHE
 7

 8

 9

10                          UNITED STATES DISTRICT COURT
11                        EASTERN DISTRICT OF CALIFORNIA
12

13
     UNITED STATES OF AMERICA,                   No. 2:05-CR-0243-WBS;
14                                                   2:06-CR-0451-WBS
                     Plaintiff,
15
                                                  ORDER TO SEAL
           v.                                     DOCUMENTS
16

17   MICHAEL WAYNE BLANCHE,

18                   Defendant.
19

20
           Upon application of the defendant Michael Wayne Blanche, through counsel,
21
     there being no opposition, and good cause being shown as set forth in defendant’s
22
     notice of request to seal and request to seal,
23
           IT IS HEREBY ORDERED that Exhibit H to defendant’s January 29, 2021
24
     motion to reduce sentence shall be SEALED until ordered unsealed by the Court.
25

26   Dated: February 2, 2021
27

28
